Prospectus Supplement April 2, 2007 SUPPLEMENT TO THE PROSPECTUSES OF ALL PUTNAM FUNDS OFFERING CLASS Y SHARES How do I buy fund shares  Which class of shares is best for me? is supplemented by adding two categories of investors who, if approved by Putnam, may purchase class Y shares:  investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam; and  fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund supermarket or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam. 243697 4/07
